Citation Nr: 0928529	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-43 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied the 
Veteran's February 2004 claims for entitlement to service 
connection for an acquired psychiatric disorder, and 
entitlement to service connection for a bilateral knee 
disorder, to include as secondary to her service-connected 
bilateral pes planus.

In June 2009, the Veteran sent a letter to the RO.  Because 
the Veteran did not send any evidence accompanying the 
letter, the RO determined that no Supplemental Statement of 
the Case (SSOC) was required.  See 38 C.F.R. § 20.1304 
(2008).

In June 2007, the Board adjudicated several issues and 
remanded the remaining issues to the RO for additional 
development.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  There is credible evidence corroborating the Veteran's 
alleged in-service personal assault stressor, supporting a 
current diagnosis of PTSD and major depressive disorder.

2.  The Veteran has competent medical evidence linking her 
PTSD and major depressive disorder to her in-service personal 
assault stressor.

3.  There is no competent medical evidence of a nexus between 
the Veteran's claimed bilateral knee condition and her 
military service.

4.  There is no competent medical evidence showing that the 
Veteran's bilateral knee disability is related to her 
service-connected bilateral pes planus.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the 
Veteran's PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.306 (2008).

2.  The Veteran's claimed bilateral knee disability was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred, and is not due to her 
service-connected bilateral pes planus.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated April 2004 and July 2007, provided to the 
Veteran before the May 2004 rating decision, and the May 2009 
supplemental statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish her service connection claim, what VA 
would do and had done, and what evidence she should provide.  
The letters also informed the Veteran that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in July 2007.

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court 
recently held that 38 C.F.R. § 3.304(f)(3) places a 
heightened burden of notification on VA in claims for service 
connection for PTSD based on in-service personal assault.  
The Court stated that first, the RO must inform the claimant 
that he may submit alternative forms of evidence, that is, 
evidence other than service records, to corroborate the 
account of an in-service assault, and suggest potential 
sources for such evidence.  The Court further stated that a 
claimant should also be notified that, alternatively, 
evidence of behavioral changes following the alleged in-
service assault may constitute "credible supporting evidence 
of the stressor" under 38 C.F.R. § 3.304(f)(3).  Second, VA 
must assist the claimant in the submission of alternative 
sources of evidence, by providing additional time for the 
claimant to submit such evidence after receipt of the 
personal-assault letter and, where appropriate, by obtaining 
evidence on the claimant's behalf.  Id. at 335.  Here, in a 
remand issued prior to the Gallegos decision, the Board 
instructed the RO to provide the Veteran with additional 
notice regarding her claim for service connection for PTSD 
based on in-service personal assault, and the RO complied.  
Although that letter was not fully compliant with the 
subsequently-issued Gallegos decision, the Veteran is not 
prejudiced thereby, because her claim is being granted.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service personnel 
records, service treatment records, and VA treatment records 
have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations of her psychiatric condition in May 2004, April 
2008, and May 2009, and was provided with VA examinations of 
her knees in May 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder and PTSD

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has prescribed the rule for interpreting a claim 
for PTSD as one involving a personal assault stressor for 
which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (In which a Veteran alleged that a sergeant kicked 
her down a set of stairs).  Moreover, VA has defined personal 
assault to include any event of human design that threatens 
or inflicts harm.  Examples of personal assault include rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment.  See VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-
1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) 
(Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule - as, for example, announced 
in Moreau v. Brown, 9 Vet. App. 389, 396 (1996), that an 
opinion by a medical professional based on a post-service 
examination cannot be used to establish the occurrence of a 
stressor.  38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure 
Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, 
part 30(b), (c), (e) (Aug. 1 ,2006).

In a December 2004 letter, the Veteran states that while in 
service, her commanding officer, U.G. (whom she refers to in 
the letter as L.G.), who was also female, called her into her 
office, closed the door, and said, "What would you do if I 
jumped over this desk and raped you?"  The Veteran states 
that her commanding officer then "laughed and said, 'I just 
wanted you to help me get something out of the closet.'  She 
walked to the closet and, naively, I followed her into the 
enclosure.  There she grabbed me, fondling me and trying to 
kiss me.  I was scared to death.  I left her office and went 
back to my desk, shaking."

The Veteran states that following that assault, U.G. made the 
Veteran her driver.  She states that "one weekend [U.G.] she 
said she was going to visit her mother and father in [a city 
in Pennsylvania], and she would like me to go along.  She 
said it would be good for me to get out of the WAC [Women's 
Army Corps] Detachment....I agreed to go, believing I would be 
safe around her parents.  I was wrong....to my alarm, her 
mother made out a bed for us together.  It just got worse 
after that."

The Veteran recounts a third incident in which U.G. "invited 
a group of the WACs to go to [a city in New York].  I was the 
only one of the group who did not drink, and I had to drive 
her car home...as she did not hold her drinks, and was very 
drunk."

The Veteran states that "the sexual harassment by [U.G.] 
continued for many weeks, but I was afraid to tell anyone.  I 
had few friends, and certainly, no one I could talk to about 
this.  I continue to be depressed and anxious over my 
situation, when, one day, in mid-'62, [U.G.] announced to the 
office that she was leaving...to go to school.  The sexual 
harassment was finally over when [U.G.] left."

However, the Veteran states that "one day after [U.G.] had 
gone, I received a call in the office from someone I did not 
know.  She identified herself as 'Betty'....She threatened me, 
saying [that] New York was a big city and people get lost 
there every day and if I said anything bad about [U.G.] to 
anyone, I would be very sorry."  The Veteran states that 
"From the very start of [U.G.'s] harassment, I had always 
been too afraid to say anything to anyone in my office."

The Veteran states that she was investigated for 
homosexuality after U.G.'s departure from the military.  She 
then told her new commanding officer that the investigation 
was becoming too much for her to handle, "but I did not tell 
her directly that I was about to attempt suicide."

The Veteran also notes that she continued to be harassed and 
ridiculed by her other colleagues, including one colleague 
named M.L., "about my [professional] skills and 
performance" even after U.G. left, because "I had only an 
8th grade education prior to enlistment and had no previous 
experience for company clerk or administrative duty."  The 
Veteran indicates, however, that this was limited to 
derogatory words regarding her job performance, and, 
occasionally, the putting up in the office of mock 
advertisements for a replacement for her.

The Veteran notes that she had been "anxious, fearful, angry 
and depressed" as a result of being victimized by child 
abuse and spousal abuse prior to joining the military, and 
she joined the military because she had hoped to be protected 
from such incidents there.  However, she states, "the 
bullying, the abuse, and the sexual harassment I suffered in 
the Army made it incredibly worse....The consequences for me 
have been nearly 40 years in which I experience extreme 
discomfort in every social situation, being unable to trust 
anyone, fearful of being alone with others, fearful of 
sharing intimacy or confidences, angry with people in 
authority, and unable to maintain friendships or close 
relationships."  The Veteran further notes that whenever she 
is called into someone's office at work, she has "flashbacks 
to the day my commanding officer attacked me."  The Veteran 
notes that, as a result of the suicide or "assisted 
suicides" of her parents and oldest sister in 2003, she 
"could no longer handle my depression and the suicidal 
feelings I am plagued with.  As a result, in October 2003, I 
was hospitalized."

Following a remand of the Veteran's case initiated by the 
Board in June 2007, the official Report of Investigation by 
the Military Police was obtained by VA.  An affidavit, signed 
by the Veteran in January 1962, is included in the Report.  
The Board notes that M.L. was present in the room when the 
testimony was provided.  

In the Report, the Veteran referenced being called into 
U.G.'s office, the trip to New York, and the trip to U.G.'s 
parent's home, stating "I believe that I first became aware 
of the fact that [U.G.] had homosexual [tendencies]...on the 
night of the WAC anniversary party which was held [in May 
1961 in New York].  This was due to her actions towards me on 
that evening; that is[,] she was holding my hands and falling 
all over me.  At first I believed that she was drunk.  The 
following day, she called me into her office and told me that 
she was not sorry for what had happened last night, that she 
was not drunk and that she loved me very much.  The first 
sexual act between [U.G.] and myself occurred in the latter 
part of June, 1961, when we went to her parent's home in [a 
city in Pennsylvania]....That night [U.G.] and I shared the 
same bed and during the course of the night we had our first 
sexual act together....I spent about three week-ends with 
[U.G.] at her parent's home....[U.G. was released from active 
duty in] July 1961....I did not resist her advances.  I have 
not seen [U.G.] since she left [service]."

In the Report, the Veteran also referenced another incident 
in May 1961 in which she broke her finger during a volleyball 
tournament in service, and "went to [U.G.'s] room...to have my 
broken finger redressed....While I was in her room, [U.G.] 
kissed me on my lips and then I returned the kiss."

In the Report, the Veteran also recounted the threatening 
phone call which she received from one of U.G.'s friends.  
She stated that in "November 1961, I received a long 
distance telephone call from [U.G.].  During this telephone 
call, I also talked to a friend of [U.G.'s] whom I know only 
as Judy.  Judy told me that they would stop at nothing in 
getting even with me if I were to tell the wrong people the 
wrong things[,] or words to that effect."

The Report also includes a signed affidavit by U.G., in which 
she claims to have never kissed or engaged in any sexual 
activity with the Veteran.  In her testimony, U.G. offered to 
take a lie detector test to substantiate her remarks.  
However, when presented with the lie detector, U.G. declined 
to take the lie detector test.  The Report also includes a 
signed affidavit by Judy, U.G.'s friend.  Judy stated that 
she had not participated in a phone call with the Veteran.  
In her testimony, Judy offered to take a lie detector test to 
substantiate her remarks.  However, when presented with the 
lie detector, Judy declined to take the lie detector test.  
The Report also included a statement from a fellow service 
member, V.V., who stated that "I do not feel that [the 
Veteran] would like because she was a girl who would not 
deliberately misrepresent[] facts in order to gain, or to 
hurt someone else."  The Report concluded that U.G. and the 
Veteran had engaged in homosexual conduct with each other.

In a February 1962 examination at a neuropsychiatric clinic, 
which was part of the investigation into whether the Veteran 
was a homosexual, and was included in the Report, the 
clinician opined that the Veteran "is found to be free of 
mental or physical defect sufficient to warrant separation 
[under paragraph] AR 635-40A," which relates to dismissal 
from service for homosexuality.  The February 1962 
examination was solely an evaluation of whether the Veteran 
was a homosexual, and not a global evaluation of her 
psychiatric state.

The Veteran's service treatment records show that, in her 
October 1960 enlistment examination, the Veteran indicated 
that she did not have, and had never had, "depression or 
excessive worry," or "nervous trouble of any sort."  
Moreover, the Veteran was found to be psychiatrically normal 
on clinical evaluation at enlistment.  In her July 1962 
separation examination, the Veteran again checked boxes 
indicating that she did not have, and never had, "depression 
or excessive worry," or "nervous trouble of any sort."  
However, the Veteran did check boxes stating that she had or 
had once had "pain or pressure in chest," "frequent 
indigestion," and "stomach, liver or intestinal trouble," 
all of which she had denied in her enlistment examination.  
Furthermore, while the July 1962 examiner found the Veteran 
to be psychiatrically normal on clinical evaluation, he noted 
that the Veteran had had chest constriction for 16 years, but 
that since her transfer to New York, "she has developed 
periodic abdominal discomfort and sometimes severe objective 
pain.  She has had episodes of nausea and vomiting....She 
ascribes these episodes to horrible tension."

The Veteran's post-service medical records show multiple 
diagnoses of PTSD and depression from VA clinicians, as well 
as prescriptions for medication for those conditions.  
Although an August 1968 examination found no diagnosis of 
depression or PTSD, the Board notes that the term PTSD did 
not exist at that time.  Moreover, the greater portion of 
that examination report is devoted to determining the sexual 
orientation of the Veteran; for example, the examiner opined 
that the Veteran had, "in spite of her attractive face[,...] a 
somewhat mannish appearance."  In more modern examinations, 
the Veteran was diagnosed with depression or major depressive 
disorder in October 2003, January 2004, July 2005, May 2008, 
and May 2009.  The Veteran was also diagnosed with PTSD in 
July 2005 and May 2008.

According to a July 2005 opinion by a VA clinician, L.C., who 
identified herself as the Veteran's "primary psychiatric 
provider since she began coming to the Mental Health 
Clinic," the Veteran "was having problems when she went in 
the service[,] but her problems were exacerbate[d] and 
intensified by the experiences she was exposed to and had to 
endure [in service]."  The VA clinician noted the problems, 
including the harassment and sexual assault by a superior 
officer, presumably U.G., which the Veteran experienced in 
service.  The VA clinician further found that the Veteran's 
diagnoses include Major Depressive Disorder and PTSD.  The VA 
clinician described the Veteran as experiencing isolation, 
flashbacks, nightmares, suicidal ideation, crying spells, 
sadness, and guilt as a result of her harassment and sexual 
assault in service.  She further noted that the Veteran's 
Global Assessment of Functioning (GAF) scores have ranged 
from the low 50's to the 40's.

The Board notes that the Veteran was provided with VA 
examinations in April 2008 and May 2009, and that although 
both examiners diagnosed the Veteran with depression, they 
found no evidence that her depression was caused or 
aggravated by her time in service.  The Board notes that the 
June 1962 Report of Investigation was not available to the 
examiners because it had not been received by VA at the time 
of the examinations.

The Board finds that the July 2005, April 2008, and May 2008 
opinions by VA clinicians all constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(1).  The Board further finds 
that the opinion of the July 2005 VA clinician, which 
concluded that the Veteran's Major Depressive Disorder and 
PTSD were aggravated in service, is most probative because it 
was written by the Veteran's primary psychiatric provider, 
who has had the greatest amount of time in which to 
clinically evaluate the Veteran.  Where, as here, conflicting 
medical opinions are of record, the Board can ascribe greater 
probative weight to one opinion over another, provided that a 
rational basis is given.  See Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  See also 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that 
the length of time that a clinician has treated a patient is 
a factor which VA may consider in evaluating the probative 
weight of medical evidence).

The June 1962 Report of Investigation into the Veteran's 
homosexuality provides the evidence necessary to corroborate 
the Veteran's December 2004 and June 2009 statements 
regarding both the sexual assault by U.G., and the 
threatening telephone call to the Veteran.  Although the 
Report does not provide evidence of rape, per se, it includes 
contemporaneous statements by the Veteran that her commanding 
officer, U.G., feigned drunkenness to fall "all over" her, 
initiated sexual contact with her, and had a third party 
threaten her by phone not to disclose the events that had 
taken place.  Moreover, the Report concluded that the sexual 
contact did occur.  Neither the Veteran's statements that "I 
did not resist her advances" and "I returned the kiss," 
nor any other findings in the report, should be misconstrued 
to show that the sexual harassment and threatening telephone 
call did not take place.  VA is aware that there may be 
pressure to comply when a commanding officer makes unwanted 
sexual advances.  Additionally, whether the Veteran developed 
conflicting or even reciprocal feelings for U.G. between the 
time of her initial sexual assault and the time of her 
threatening telephone call is not at issue.  Moreover, while 
the Board notes that the Military Police were unable to find 
a record of a phone call made to the Veteran by either U.G. 
or Judy from the places that they said they were staying, 
this fact is of low probative value, because there is no 
reason to believe that U.G. and Judy were staying at those 
places.  Indeed, both U.G. and Judy rescinded their offers to 
take lie detector tests, and the report concluded that U.G.'s 
conduct towards the Veteran significantly differed from 
U.G.'s testimony.  

The Veteran is entitled to a grant of service connection for 
Major Depressive Disorder, notwithstanding the fact that it 
was diagnosed after service, because all of the evidence, 
including that pertinent to service, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is likewise entitled to a grant of service 
connection for PTSD based on an in-service personal assault, 
based on the Veteran's statements, her July 2005 diagnosis by 
a VA clinician, and, significantly, the corroborating 
evidence that the claimed in-service stressor occurred, in 
the form of the June 1962 Report of Investigation.  38 C.F.R. 
§ 3.304(f).  Additionally, in cases of PTSD based on a 
personal assault, after-the-fact medical evidence, such as 
the July 2005 medical opinion, can be used to establish a 
stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); 
Patton v. West, 12 Vet. App. 272, 278 (1999).


Service connection for a bilateral knee disorder, to include 
as secondary to service-connected bilateral pes planus

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant. 

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that she is entitled to service 
connection for a bilateral knee disorder, to include as 
secondary to her service-connected bilateral pes planus.  In 
a December 2004 statement, the Veteran stated that during 
basic training she was not allowed to march because of the 
pain in her feet and legs.  The Veteran states that, while in 
service, she also had knee pain and shin splints from 
walking.  She states that her knee, leg, and foot pain have 
continued and increased in the years since service.

The Veteran's service treatment records show that, in her 
October 1960 enlistment examination, the Veteran indicated 
that she did not have, and had never had, "arthritis or 
rheumatism," "bone, joint, or other deformity," or a 
"'trick' or locked knee."  The Veteran was found to have 
normal lower extremities on clinical evaluation at 
enlistment.  In December 1960, the Veteran sought treatment 
for pain in her calf and knee, secondary to a bruise.  She 
was given an Ace (elastic) bandage and told to soak the 
bruise.  In February 1961, the Veteran was diagnosed with 
myositis (inflammation of the muscles), and treated in the 
whirlpool, although it is unclear whether this was for calf 
and knee pain, or for a different condition.  In either case, 
the myositis was found to be improving later that month, and 
no further complaints or treatment for a knee condition are 
of record.  In her July 1962 separation examination, the 
Veteran again indicated that she did not have, and had never 
had, "arthritis or rheumatism," "bone, joint, or other 
deformity," or a "'trick' or locked knee."  The Veteran 
was found to have normal lower extremities on clinical 
evaluation at separation.

The Veteran's post-service medical records include a May 2008 
VA treatment record which shows that the Veteran fell in or 
around the year 2000.  In October 2001, an x-ray showed 
severe degenerative joint disease (DJD).  In 2003, the 
Veteran had a Synvisc injection (a single injection treatment 
for knee osteoarthritis pain relief) on both knees.  In 
September 2004, an x-ray showed bilateral degenerative 
arthrosis, most severe in the medial compartments.  In August 
2005, an x-ray showed severe osteoarthritis in both knees.  
The Veteran had a total knee arthroplasty (TKA-also known as 
a knee replacement) of her right knee in October 2005, and a 
TKA of her left knee in February 2006.  In April 2008, the 
Veteran was found to have stable knees bilaterally, status-
post TKAs.

In May 2008, the Veteran was provided with a VA examination 
for her claimed bilateral knee condition.  The examiner noted 
that x-rays of her knees show bilateral prostheses, total 
knee replacements, which are well-aligned and show no sign of 
loosening or other problems.  The patellar components were 
noted to be in place on both sides without signs of problems.  
The VA examiner diagnosed the Veteran as status-post 
bilateral total knee arthroplasty for degenerative arthritis.  
He opined that "there is absolutely no relation" between 
the Veteran's bilateral knee condition and her service-
connected pes planus, based on his review of her x-ray films.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

The Veteran has stated that she served as a VA occupational 
therapist for 29 1/2 years.  As such, she is also qualified to 
offer a medical diagnosis.  38 C.F.R. 
§ 3.159(a)(1).  However, in this case, the Veteran has 
provided no competent medical evidence showing that her 
claimed bilateral knee condition occurred in or was 
aggravated by service, or that it was caused or aggravated by 
her service-connected pes planus.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because there is no 
credible evidence of a chronic knee condition in service.  
The Veteran has stated that her knee, leg, and foot pain have 
continued and increased in the years since service.  However, 
the record shows that the Veteran had only an acute knee 
bruise in service, which lasted from December 1960 to, at 
most, February 1961.  By the time of her July 1962 separation 
examination, the Veteran stated that she had no "arthritis 
or rheumatism," "bone, joint, or other deformity," or a 
"'trick' or locked knee," and she was found to have normal 
knees on clinical evaluation.  Consequently, the Veteran is 
not entitled to a grant of service connection based on a 
finding of a chronic condition in service.  38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), 3.309(a).

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no record of 
continuity of treatment; indeed, the Veteran has no record of 
seeking treatment for her knees until 2001, approximately 39 
years following her separation from service.  The lack of any 
objective evidence of complaints, symptoms, or findings of a 
disability for many years after the period of active duty is 
itself evidence which tends to show that the condition did 
not first manifest during active duty.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the record shows 
that this treatment followed a fall in or around the year 
2000.  Consequently, the Veteran is not entitled to a grant 
of service connection based on continuity of symptomatology.

The preponderance of the evidence is against the award of 
service connection for the Veteran's bilateral knee 
condition; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.





ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder and PTSD, is granted.

Service connection for a bilateral knee disorder, to include 
as secondary to service-connected bilateral pes planus, is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


